      Case 3:20-cv-01111-VLB Document 31 Filed 08/28/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

STEPHANIE WASHINGTON,              :                   CIV. NO. 3:20cv01111(VLB)
     Plaintiff,                    :
                                   :
vs.                                :
                                   :
DEVIN EATON, TERRANCE POLLOCK,     :
AZIZ ABDULLATTF, CURT B. LENG,     :
JOHN SULLIVAN, TOWN OF HAMDEN,     :
TOWN OF HAMDEN POLICE DEPARTMENT, :
RONNELL HIGGINS, YALE UNIVERSITY,  :
YALE UNIVERSITY POLICE DEPARTMENT, :
JUSTIN ELICKER, OTONIEL REYES,     :
CITY OF NEW HAVEN, NEW HAVEN       :
POLICE DEPARTMENT, and T&S UNITED  :
LLC;                               :                   AUGUST 28, 2020
      Defendants.

                                  MOTION FOR EXTENSION

      Defendants, CURT B. LENG, JOHN SULLIVAN, THE TOWN OF HAMDEN and TOWN

OF HAMDEN POLICE DEPARTMENT, hereby move for an extension of time, up to and

including September 4, 2020, within which the parties may file their Joint Rule 26(f) Report for

approval by the Court. The basis for this request is as follows:

      1.     This action arises from a police-involved shooting incident that occurred on April

16, 2019.

      2.     Plaintiff in this action named fifteen (15) defendants, represented by five (5)

separate law firms.

      3.     The last appearance by a defendant was filed on August 20, 2020. See Doc. 30.
        Case 3:20-cv-01111-VLB Document 31 Filed 08/28/20 Page 2 of 3




         4.       There are two related legal actions pending in the Connecticut Superior Court,

one criminal and one civil, State v. Eaton, No. NNH -CR19-0224774-T, and United Public

Service Employees Union, COPS Local 062 v. Town of Hamden, No. NNH-CV-XX-XXXXXXX-S.

         5.       On or about August 11, 2020, plaintiff’s counsel circulated a draft Rule 26(f)

Report.

         6.       The parties have conferred regarding the factual and legal basis for the claims

and defenses to be asserted and a discovery plan and are working diligently and in good faith

to agree on a mutually acceptable Rule 26(f) Report.

         6.       Given the number of defendants, the complexity of the issues, and the multiple

defense teams involved in the action pending before this Court, the defendants respectfully

request a date certain of next Friday, September 4, 2020, to file the Rule 26(f) Report.

         7.       Pursuant to Local Rule 7(b)(3), the undersigned counsel contacted all parties on

August 27, 2020 for their position on this motion. All counsel consent to the requested

extension of time.

                                                     DEFENDANTS, CURT B. LENG, JOHN
                                                     SULLIVAN, TOWN OF HAMDEN, TOWN OF
                                                     HAMDEN POLICE DEPARTMENT

                                                 BY/ss/ James N. Tallberg__
                                                   James N. Tallberg
                                                   Federal Bar No.: ct17849
                                                   Karsten & Tallberg, LLC
                                                   500 Enterprise Dr., Suite 4B
                                                   Rocky Hill, CT 06067
                                                   T: (860)233-5600
                                                   F: (860)233-5800
                                                   jtallberg@kt-lawfirm.com
                                                 - 2 -

4811-4047-3031, v. 1
        Case 3:20-cv-01111-VLB Document 31 Filed 08/28/20 Page 3 of 3




                                          CERTIFICATION

         I hereby certify that on August 28, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be

sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing. Parties may access this filing through the Court’s

system.


                                                   /ss/ James N. Tallberg___
                                                   James N. Tallberg




                                               - 3 -

4811-4047-3031, v. 1
